Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear  under what conditions are considered as “a critical number of charging cycles” ? Furthermore, it is unclear how “an additional number of charging cycles undergone by the battery” are interrelated and associated with “a critical number of charging cycles”.
In claim 2, it is unclear how “a first derivative “, “a second derivative”  are defined and how “ an additional number of charging cycle under gone by the battery” , a reference number o charging cycles”, “a first derivative “ and  “a second derivative  are interrelated and assoicaated with “a critical number of charging cycles as recited in claim 1?
a useful life of the estimated charging capacity of the battery” are defined and how they are interrelated and associated with each other and with  “real time charging/discharging data of the battery”? 
In claim 8, it is unclear  under what conditions are considered as “a critical number of charging cycles”? Furthermore, it is unclear how “a number of charging cycles undergone by the battery” are interrelated and associated with “a critical number of charging cycles”?
In claim 9, it is unclear how “a first derivative “, “a second derivative”  are defined and 
how “ an additional number of charging cycle under gone by the battery” , a reference number of charging cycles”, “a first derivative “ and  “a second derivative  are interrelated and assoicaated with “a critical number of charging cycles as recited in claim 8?
 The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-13 are   rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to mere information in the form of data.  
Claim 1 recites:
monitoring a change pattern of at least one precursor related to the charging capacity of the battery with respect to a number of charging cycles undergone by the battery; 

Claim 7 recites  :
“estimating the charging capacity of the battery by using real-time charging/discharging data of the battery; 
calculating a first derivative of the estimated charging capacity of the battery; calculating a second derivative of the estimated charging capacity of the battery; calculating a useful life of the estimated charging capacity of the battery; 
monitoring a change pattern of at least one value of the first derivative, the second derivative, and the useful life of the charging capacity of the battery; 
generating a decision indicative of abrupt reduction in the charging capacity of the battery, based on the change pattern of the at least one value of the first derivative, the second derivative, and the useful life of the charging capacity of the battery”.
The claims 1 and 7  do not include additional elements that are sufficient to amount to significantly more than the judicial exception of an abstract idea because the steps for predicting a time point when charging capacity of a battery is to be relatively outlinely used by those of ordinary skill in the art.
Claim 8 recites:
A battery management system for predicting a time point when charging capacity of a battery is to be relatively abruptly reduced,
configured to measure a state of the battery, 26wherein the processor is further configured to: monitor a change pattern of at least one precursor related to the charging capacity of the battery with respect to a number of charging cycles undergone by the battery; and predict that an abrupt reduction in the charging capacity of the battery is imminent when the change pattern of the at least one precursor follows at least one pre-configured pattern of the battery that has undergone a critical number of charging cycles.  
Claim 8 does contain “additional elements” such as “a processor” other than the highlighted abstract idea itself. The processor is a well-known in the art  do not make the claim as a whole significantly more than the abstract idea itself.
Claims 2-6 and 9-13 extends  the abstract idea in claim 1 and 7-8.
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Aylor et al (Pat# 5,808,445) disclose Method For Monitoring Remaining Battery Capacity.
	Hashikawa et al (Pat# 7,507,497) disclose Degradation Judgment For Lead-acid Storage Battery Used In Vehicles, By Detecting Condition Of Battery By Detecting Gas Generated By Electrolytic Action On Water Inside The Battery, At The Time Of Charging.
	Kwok et al (Pat# 6,300,763) disclose Method Of Calculating Dynamic State-of-charge Within A Battery.
	Subbaraman et al (Pat# 10, 312,699) disclose Method And System For Estimating Battery Open Cell Voltage, State Of Charge, And State Of Health During Operation Of The Battery.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINH P NGUYEN/Primary Examiner, Art Unit 2867